Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated November 5, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 10 and 11 drawn to an invention nonelected without traverse in the reply filed on July 19, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Objections
Claim 2 has been objected to because of minor informalities.
	The objection of claim 2 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-4 and 8 have been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1).

	The rejection of claims 1, 3-4 and 8 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of Bokisa has been withdrawn in view of Applicant’s amendment.

II.	Claim 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1) as applied to claims 1, 3-4 and 8 above, and further in view of CN 101967662 (‘662).
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of Bokisa as applied to claims 1, 3-4 and 8 above, and further in view of CN 101967662 (‘662) has been withdrawn in view of Applicant’s amendment

III.	Claims 5-7 have been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1) as applied to claims 1, 3-4 and 8 above, and further in view of Deeman (US Patent No. 4,473,448).
	The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of Bokisa as applied to claims 1, 3-4 and 8 above, and further in view of Deeman has been withdrawn in view of Applicant’s amendment.

IV.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of Bokisa (US Patent 

Application Publication No. 2015/0354085 A1) as applied to claims 1, 3-4 and 8 above.
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of Bokisa as applied to claims 1, 3-4 and 8 above has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Rejections - 35 USC § 112
I.	Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12
	line 2, “comprising only one sulfur-containing organic compound” is new matter.

Claim 13
	line 2, “comprising only two sulfur-containing organic compounds” is new matter.

	Applicant’s specification discloses that:
The sulfur-containing organic compound used in the plating solution of the present invention is a combination of saccharin or a salt thereof and a sulfur-containing organic compound 

having an allyl group. Examples of the saccharin or a salt thereof include saccharin and sodium saccharinate. Examples of the sulfur-containing organic compound having an allyl group include sodium allylsulfonate, allylthiourea, ammonium 2-methylallylsulfonate, and allyl isothiocyanate. The sulfur-containing organic compound having an allyl group may be used alone or as a combination of two or more kinds thereof, and sodium allylsulfonate and/or allylthiourea are preferred. Preferred examples of the combination as the sulfur-containing organic compound include sodium saccharinate and sodium allylsulfonate. The content of the sulfur-containing organic compound in the plating solution of the present invention is not particularly limited, and for example, is from 0.5 to 10 g/L, and preferably from 2 to 8 g/L (page 6, [0018]).

As the sulfur-containing organic compound of the aforementioned plating solution of the present invention, a sulfonic acid having a vinyl group or a salt thereof may further be used in combination, in addition to the aforementioned compounds. Examples of the sulfonic acid having a vinyl group or a salt thereof include sodium vinylsulfonate, methyl vinylsulfonate, and polyvinylsulfonic acid. In the case where a combination of the saccharin or a salt thereof, the sulfonic acid having an allyl group or a salt thereof, and the sulfonic acid having a vinyl group or a salt thereof is used as the sulfur-containing organic compound, the three kinds of the sulfur-containing organic compounds each may be used alone or as a combination of two or more kinds thereof. The content of the sulfur-containing organic compounds in the plating solution of the present invention is not particularly limited, and for example, is from 0.5 to 10 g/L, and preferably from 2 to 8 g/L, in terms of total of all the sulfur-containing organic compounds (page 8-9, [0028]).

	The sulfur-containing organic compound is a sulfur-containing organic compound having an allyl group and/or a sulfonic acid having a vinyl group or a salt thereof. The sulfur-containing organic compounds recited in claims 12 and 13 are neither of these.
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitations in new claims 12 and 13. Applicants have not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

II.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	line 6, recites “a first sulfur-containing organic compound”.
	lines 9-10, recite “wherein the first sulfur-containing organic compound is a combination of saccharin or a salt thereof and a sulfur-containing organic compound having an allyl group”.

Claim 12
	line 2, recite “comprising only one sulfur-containing organic compound”.

Claim 13
	line 2, recite “comprising only two sulfur-containing organic compounds”.

	The sulfur-containing compound(s) are not the subsequent mention of the first sulfur-containing organic compound. Thus, it is unclear from the claim language what the relationship is between the first sulfur-containing organic compound and the sulfur-containing organic compound(s).

Claim Rejections - 35 USC § 103
Solution

I.	Claims 1, 3-4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662).
Regarding claim 1, Herdman teaches a trivalent chromium plating solution, comprising:
• a trivalent chromium compound (= a water soluble trivalent chromium salt) [page 2, 
[0044]], 
• a first complexing agent (= a complexant for the trivalent chromium ions) [page 2, [0046]], 
• potassium sulfate and ammonium sulfate as a conductive salt (= the additional inert water-soluble salts comprise one or more of sodium sulfate, potassium sulfate, and ammonium sulfate) , 
• a pH buffer (= a pH buffering compound) [page 2, [0048]], and 
• a first sulfur-containing organic compound (= a sulfur-containing organic compound) [page 2, [0049]], and 
wherein the first sulfur-containing organic compound is a combination of saccharin or a salt thereof and a sulfur-containing organic compound having an allyl group (= typically these compounds include saccharin and sodium allyl sulfonate (page 3, [0056]); and allylthiourea (page 3, [0054])).
The solution of Herdman differs from the instant invention because Herdman does not disclose the following:
a.	Wherein the first complexing agent is diammonium tartrate.

	Herdman teaches that:
The complexant for trivalent chromium ions is typically selected from dicarboxylic acids and suitable salts thereof and aminocarboxylic acids and suitable salts thereof. Examples of these dicarboxylic acids and aminocarboxylic acids include one or more of malic acid, aspartic acid, maleic acid, succinic acid and glycine by way of example and not limitation (page 3, [0055]).

Like Herdman, CN ‘662 teaches a trivalent chromium electroplating solution (ƿ [0002]).
Stabilizers are sodium formate, potassium formate, ammonium formate, sodium acetate, potassium acetate, ammonium acetate, sodium oxalate, potassium oxalate, ammonium oxalate, sodium malonate, potassium malonate, ammonium malonate, sodium tartrate, ammonium tartrate. At least one of sodium citrate, potassium citrate, ammonium citrate, sodium glycolate, potassium glycolate, ammonium glycolate, glycine, alanine, and aspartic acid (ƿ [0014]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first complexing agent described by Herdman with wherein the first complexing agent is diammonium tartrate because ammonium tartrate is an alternative to glycine and aspartic acid as a complexant for trivalent chromium ions or a stabilizer in trivalent chromium electroplating solutions.
	A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	b.	Wherein the trivalent chromium plating solution is configured to produce a chromium plating with a siIvery white color when electroplated.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)	The Herdman combination teaches a solution in a similar manner as presently claimed. If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
(ii)	The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render an old composition patentably new to the discoverer (MPEP § 2112(I)).
(iii)	The Herdman combination may have resulted in the composition as presently claimed, however, the fact that Applicant uses the composition for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.
	Regarding claim 3, the solution of Herdman differs from the instant invention because Herdman does not disclose wherein the trivalent chromium plating solution has a mass ratio of potassium sulfate and ammonium sulfate ((potassium sulfate)/(ammonium sulfate)) of from 1.0 to 30.  
	Herdman teaches that:
Additional inert water soluble salts to improve solution conductivity (page 2, [0045]).

The additional inert water-soluble salt is typically one or more water-soluble salts of chloride or sulfate, including for example, the chloride or sulfate salts of sodium, potassium and ammonium. In a preferred embodiment, the additional inert water-soluble salts comprise one or more of sodium sulfate, potassium sulfate, and ammonium sulfate, at a total concentration of between about 100 and 300 grams per liter in the chromium electroplating electrolyte (page 3, [0051]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the trivalent chromium plating solution described by Herdman with wherein the trivalent chromium plating solution has a mass ratio of potassium sulfate and ammonium sulfate ((potassium sulfate)/(ammonium sulfate)) of from 1.0 to 30 because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the mass ratio of potassium sulfate and ammonium sulfate by routine experimentation that would have achieved the desired solution conductivity (MPEP § 2141.03). 
	Regarding claim 4, Herdman teaches wherein the sulfur-containing organic compound having an allyl group is sodium allylsulfonate (= sodium allyl sulfonate) [page 3, [0056]] and/or allylthiourea (= allylthiourea) [page 3, [0054]].
	Regarding claim 8, Herdman teaches wherein the trivalent chromium plating solution comprises substantially no iron and no cobalt (page 2, [0043] to [0049]).
	Regarding claim 12, Herdman teaches the trivalent chromium plating solution comprising only one sulfur-containing organic compound (= combinations of one or more of the foregoing) [page 3, [0054]].

II.	Claims 5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 

101967662 (‘662) as applied to claims 1, 3-4, 8 and 12 above, and further in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1) and Deeman (US Patent No. 4,473,448).
	Herdman and CN ‘662 are as applied above and incorporated herein.
	Regarding claim 5, Herdman teaches the trivalent chromium plating solution further comprising: a second complexing agent (= the one or more complexants in the chromium plating bath) [page 3, [0055]], and a second sulfur-containing organic compound (= combinations of one or more of the foregoing) [page 3, [0054]].
The solution of Herdman differs from the instant invention because Herdman does not disclose the following:
a.	Wherein the second complexing agent is a carboxylic acid having two or more carboxy groups having a number of carbon atoms of 4 or more or a salt thereof.
Herdman teaches that:
The complexant for trivalent chromium ions is typically selected from dicarboxylic acids and suitable salts thereof and aminocarboxylic acids and suitable salts thereof. Examples of these dicarboxylic acids and aminocarboxylic acids include one or more of malic acid, aspartic acid, maleic acid, succinic acid and glycine by way of example and not limitation (page 3, [0055]).

	Like Herdman, Bokisa teaches a trivalent chromium electroplating solution (page 1, [0015] and [0016]).
Examples of an organic acid include a monocarboxylic acid, such as formic acid, acetic acid, and propionic acid; a dicarboxylic acid, such as oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, maleic acid, phthalic acid, and terephthalic acid; a tricarboxylic acid such as tricarballylic acid; a hydroxycarboxyl acid, such as glycolic acid, lactic acid, malic acid, tartaric acid, citric acid, and ascorbic acid; and an aminocarboxylic acid, such as glycine and alanine (page 4, [0043]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the second complexing agent described by Herdman with wherein the second complexing agent is a carboxylic acid having two or more carboxy groups having a number of carbon atoms of 4 or more or a salt thereof because adipic acid and phthalic acid are alternatives to malic acid, maleic acid, succinic acid and glycine as complexants for trivalent chromium ions in trivalent chromium electroplating solutions.
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	The second sulfur-containing organic compound is a sulfonic acid having a vinyl group or a salt thereof.
Like Herdman, Deeman teaches aqueous electrolytes containing trivalent chromium ions (col. 1, lines 4-6). Class II compounds include sodium vinyl sulphonate CH2=CHSO3Na (col. 3, line 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sulfur-containing organic compound described by Herdman with wherein the second sulfur-containing organic 

compound is a sulfonic acid having a vinyl group or a salt thereof because sodium vinyl sulphonate CH2=CHSO3Na is a Class II compound added to aqueous electrolytes containing trivalent chromium ions for the electroplating of chromium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, Bokisa teaches wherein the carboxylic acid having two or more carboxy groups having a number of carbon atoms of 4 or more or a salt thereof is phthalic acid or adipic acid (= adipic acid and phthalic acid) [page 4, [0043]].
Regarding claim 7, Deeman teaches wherein the sulfonic acid having a vinyl group or a salt thereof is sodium vinylsulfonate (= sodium vinyl sulphonate CH2=CHSO3Na) [col. 3, line 33].
Regarding claim 13, Herdman teaches the trivalent chromium plating solution comprising only two sulfur-containing organic compounds (= combinations of one or more of the foregoing) [page 3, [0054]].

Method
III.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662) as 

applied to claims 1, 3-4, 8 and 12 above.
	Herdman and CN ‘662 are as applied above and incorporated herein.
	Regarding claim 9, Herdman teaches a method for chromium-plating, the method comprising: 
• electroplating an article with the trivalent chromium plating solution according to claim 1 (see I. above) to produce an article with a chromium plating (= an improved electroplating bath and method of providing a corrosion resistant chromium alloy coating on an article) [page 2, [0027]].
The method of Herdman differs from the instant invention because Herdman does not disclose wherein the chromium plating has a silvery white color.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Herdman combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. 
	Applicant states that the CN ‘662 reference is an invention of trivalent chrome plating for obtaining a black clad layer (see Title, Abstract, [0007], claim 1). Someone of skill in the art would not expect that the use of diammonium tartrate, described in the CN ‘662 reference as a stabilizer, would lead to a trivalent chromium plating solution having a remarkably improved L value (whiteness) and precipitation rate (film thickness). 
	In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].

	Applicant states that Herdman is also not directed to silvery white color. For instance, Herdman describes, “In decorative applications the chromium deposit typically exhibits a specular metallic finish with a slight bluish tint. The current invention, in one embodiment, is directed primarily to the application field of decorative coatings” ([0002]-[0003]). 
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 

USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
the fact that 

	Applicant states that Claim 8 is amended to further distinguish over CN ‘662, by describing that the trivalent chromium plating solution comprises substantially no iron and no cobalt. However, the chromium plating solution of CN ‘662 requires 10-20 g/L cobalt chloride or manganese chloride and 0.6-1.5 g/L ferric chloride (see [0009] and claim 1). Thus, someone would not arrive at the invention of claim 8 because CN ‘662 teaches against a plating solution essentially free of iron. 
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
Herdman teaches wherein the trivalent chromium plating solution comprises substantially no iron and no cobalt (page 2, [0043] to [0049]).

	Applicant states that new claims 12 and 13 further distinguish from CN ‘662 by limiting 

the sulfur-containing organic compound to those described in claims 1 and 5, respectively. CN ‘662 requires “5-30 g/L blackening agent” in the chromium plating solution, which is “at least one of cysteine and cysteine” ([0009]-[0010], claims 1 and 2). Because new claims 12 and 13 limit the sulfur-containing organic compounds to those described, cysteine and cysteine are excluded. Thus, there would be no motivation to combine CN ‘662 to arrive at the chromium plating solutions of claim 12 and 13.
In response, Claim 12, line 2, recite “comprising only one sulfur-containing organic compound” and Claim 13, line 2, recite “comprising only two sulfur-containing organic compounds”. 
These compounds do not exclude cysteine and cystine. 
It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 20, 2021